MEMORANDUM **
Mercedes Hurtado-Sanchez appeals the 37-month sentence imposed by the district court following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss in part and affirm in part.
Hurtado-Sanchez contends the district court erred by denying him a downward departure based on the minor amount of drugs involved in the underlying aggravated felony. United States v. Sanehez-Rod-riguez, 161 F.3d 556 (9th Cir.1998) (en banc) (stating that downward departure based on minor nature of prior aggravated felony not an abuse of discretion). We dismiss this portion of Hurtado-Sanchez’s appeal because we lack jurisdiction to review the denial of a discretionary downward departure request. See United States v. Lipman, 133 F.3d 726, 729 (9th Cir.1998) (concluding that appellate court lacks jurisdiction to review a district court’s discretionary denial of a downward departure).
Hurtado-Sanchez further contends that the district court erred by denying him a downward departure based on the lost opportunity to serve his federal sentence concurrent with his state sentence. Hur-tado-Sanchez, however, never made this downward departure request to the district court and we decline to review this issue raised for the first time on appeal. *710See United States v. Antonakeas, 255 F.3d 714, 720 (9th Cir.2001) (stating principle that issue raised for the first time on appeal not reviewable unless extraordinary circumstances explain why issue not raised in trial court, the issue arises while appeal is pending, or the issue presented is purely one of law).
DISMISSED in part, and AFFIRMED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.